Citation Nr: 0521416	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for sternal 
malunion, claimed as secondary to coronary artery bypass 
graft surgery performed at a VA Medical Center (MC) in August 
1998.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease, 
claimed as secondary to surgery performed at a VAMC in August 
1998.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for scars, claimed as 
secondary to surgery performed at a VAMC in August 1998.  

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, 
claimed as secondary to surgery performed at a VAMC in August 
1998.  

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hypertension, claimed as 
secondary to surgery performed at a VAMC in August 1998.  

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for depression, claimed as 
secondary to surgery performed at a VAMC in August 1998.  

7.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for limited motion of the 
body, claimed as secondary to surgery performed at a VAMC in 
August 1998.  

8.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic obstructive 
pulmonary disorder (COPD), claimed as secondary to surgery 
performed at a VAMC in August 1998.  

9.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for body cramps, claimed as 
secondary to surgery performed at a VAMC in August 1998.  

10.  Entitlement to entitlement to a total disability rating 
based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The appellant and B.H.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to November 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and March 2000 rating decisions 
of the RO.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking compensation for various disabilities 
pursuant to 38 U.S.C.A. § 1151, which are being claimed as 
secondary to coronary artery bypass graft surgery performed 
at the VAMC in West Haven, Connecticut, in August 1998.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2004).  

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The record reflects that the RO has obtained the discharge 
summary from the 1998 hospitalization in which the veteran 
underwent coronary artery bypass graft surgery.  However, the 
Board is unable to locate the operative/surgical report from 
that procedure in the veteran's claims folder.  

The Board believes that, because the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 requires a 
determination as to whether the surgical treatment involved 
fault on the part of VA, or resulted in an event not 
reasonably foreseeable, the operative surgical report and all 
other inpatient clinical records must be obtained and 
associated with the claims folder.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims for compensation under 38 U.S.C.A. 
§ 1151, and for a TDIU.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since service for his 
claimed disabilities.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  Regardless of whether the veteran 
responds, the RO should obtain all 
inpatient clinical records, including 
nursing notes and operative/surgical 
reports, from the veteran's 
hospitalization at the West Haven VAMC 
from August 26, 1998, to September 1, 
1998, during which he underwent coronary 
artery bypass graft surgery.  

4.  The RO should the readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




